DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. Sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20210015039A1 to Vandike et al. that was filed on 7-19-19 and which is prior to the effective filing date of 7-31-2019 (hereinafter “Vandike”) and in view of U.S. Patent Application Pub. No.: US 2019/0021226A1 to Dima. 
Vandike et al. discloses “…1. A method for determining residue coverage within a field, the method comprising: (see FIG. 2 where in block 104 an image of the crop residue is generated and then a value for a crop residue parameter is made and generated by optical analysis in block 108 and then a field operation is based on the value of the crop residue in block 112 and a map is generated at paragraph 13-16)

    PNG
    media_image1.png
    623
    888
    media_image1.png
    Greyscale
Vandike is silent but Dima teaches “…receiving, with one or more computing devices, yield data associated with an estimated crop yield across a field: (see claim 2 where the downed crop is determined and a magnitude of the downed crop is determined; see paragraph 38-45)

    PNG
    media_image2.png
    941
    1340
    media_image2.png
    Greyscale
Vandike discloses “…generating, with the one or more computing devices, an estimated residue coverage map for the field based at least in part on the yield data: “(see claims 1-13 and paragraph 66-69 where for each row of the map a residue amount can include different values that change along the row 494) 
    PNG
    media_image3.png
    902
    711
    media_image3.png
    Greyscale

Vandike discloses “…receiving, with the one or more computing devices, residue data associated with residue coverage across a surface of the field following the performance of a harvesting operation within the field; and (see FIG. 2 where in block 104 an image of the crop residue is generated and then a value for a crop residue parameters is made and generated by optical analysis in block 108 and then a field operation is based on the value of the crop residue in block 112) 
    PNG
    media_image4.png
    659
    853
    media_image4.png
    Greyscale

generating, with the one or more computing devices, an updated residue coverage map for the field based at least in part on the estimated residue coverage map and the residue data”. (see map 490 and paragraph 67-69).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Vandike with the teachings of DIMA since DIMA teaches that a sensor in paragraph 15-19 can determine 1. A downed crop and 2. The orientation of the downed crop and 3. The magnitude of the downed crop. Then based on the information of 1-3, the reel and cutter bar of the harvester’s platform can be changed. This can provide 1. Vertical or horizonal changed reel position and a 2. Reel speed plane or a 3. Height of the cutter or 4. A for aft change and propelling speed.  This can provide a complete automation of the harvester and the harvester can adjust itself to maintain operation of the device for harvesting for an amount of time without a human supervising the device for increased productivity.  See paragraph 9-15 and 1-4 and claims 1-4 of Dima. 


    PNG
    media_image5.png
    923
    991
    media_image5.png
    Greyscale
Vandike discloses “…2. The method of claim 1, farther comprising controlling, with the one or more computing devices, an operation of an agricultural implement based at least in part on the updated residue coverage map during the performance of a second agricultural operation subsequent to the harvesting operation”.  (see paragraph 25-26 where the processing unit can adjust the agricultural harvester or tillage settings based on the crop residue parameter)

    PNG
    media_image6.png
    962
    1126
    media_image6.png
    Greyscale
Vandike discloses “…3. The method of claim 2, further comprising generating a prescription map for the field based at least in part on the updated residue coverage map, wherein controlling the operation of the agricultural implement comprises controlling the agricultural implement based at least in part on the prescription map for the field. (see paragraph 25-26 where the processing unit can adjust the agricultural harvester or tillage settings based on the crop residue parameter; . For example, operational settings of the harvester 22 itself minutes or hours after the value for the crop residue parameter value has been derived, while harvester is traversing the same field, may be adjusted based upon the derived crop residue parameter value. Examples of such operations settings include, but are not limited to, chopper speed, chopper power, harvester speed, harvester feed rate, chopper counter knife position, header height, spreader speeds, spreader vane positions, threshing speed, cleaning speed, threshing clearance, and sieve louver positions. In some implementations, the different derived crop residue parameter values may be displayed for an operator, wherein the operator may make additional or alternative manual adjustments to the harvester itself during harvesting.)
Vandike discloses “…4, The method of claim 3, wherein the prescription map specifies at least one of a tool depth, toal angle, or speed of the agricultural implement for a plurality of different locations within the field. (see paragraph 25-26 where the processing unit can adjust the agricultural harvester or tillage settings based on the crop residue parameter; . For example, operational settings of the harvester 22 itself minutes or hours after the value for the crop residue parameter value has been derived, while harvester is traversing the same field, may be adjusted based upon the derived crop residue parameter value. Examples of such operations settings include, but are not limited to, chopper speed, chopper power, harvester speed, harvester feed rate, chopper counter knife position, header height, spreader speeds, spreader vane positions, threshing speed, cleaning speed, threshing clearance, and sieve louver positions. In some implementations, the different derived crop residue parameter values may be displayed for an operator, wherein the operator may make additional or alternative manual adjustments to the harvester itself during harvesting.)
Dima teaches “…5. The method of claim 1, wherein receiving the yield data comprises receiving the yield data from a yield sensor, the yield sensor being part of a yield monitoring system positioned on a harvester performing the harvesting operation or on an unmanned aerial vehicle (UAV) such that the yield data corresponds to an estimated crop yield of the harvesting operation”. (see paragraph 9-16)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Vandike with the teachings of DIMA since DIMA teaches that a sensor in paragraph 15-19 can determine 1. A downed crop and 2. The orientation of the downed crop and 3. The magnitude of the downed crop. Then based on the information of 1-3, the reel and cutter bar of the harvester’s platform can be changed. This can provide 1. Vertical or horizonal changed reel position and a 2. Reel speed plane or a 3. Height of the cutter or 4. A for aft change and propelling speed.  This can provide a complete automation of the harvester and the harvester can adjust itself to maintain operation of the device for harvesting for an amount of time without a human supervising the device for increased productivity.  See paragraph 9-15 and 1-4 and claims 1-4 of Dima. 

Vandike discloses “…6. The method of claim 1, wherein receiving the residue data comprises receiving the residue data from a residue sensor, the residue sensor being positioned on a harvester performing the harvesting operation, on an unmanned aerial vehicle
 (UAV), or on an agricultural implement configured to perform a second agricultural operation subsequent to the harvesting operation”.  (See paragraph 59, 26-30 and claim 1-7). 
Vandike discloses “…7. The method of claim 6, wherein the residue sensor comprises an infrared sensor, a radar sensor, a LIDAR device, or a camera”.  (See FIG. 6, element 424-5 and paragraph 11-12, 59)
Vandike discloses “…8. The method of claim 1, wherein the residue data is associated with at least one of a thickness or a distribution of the residue coverage of the field surface.  (see paragraph 18-20). 
Vandike discloses “…9, The method of claim 1, wherein the residue data comprises at least one of light reflectance data, heat data, or image data. (see FIG. 2, block 108)
Vandike discloses “…10. The method of claim 1, wherein receiving the yield data or the residue data comprises receiving geo-referenced data associated with at least one of the yield data or the residue data from a computing device remote to the one or more computing devices. (see paragraph 14)
Claims 11-20 are rejected under 35 U.S.C. Sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US20210015039A1 to Vandike et al. that was filed on 7-19-19 and which is prior to the effective filing date of 7-31-2019 (hereinafter “Vandike”) and in view of U.S. Patent Application Pub. No.: US 2019/0021226A1 to Dima filed on 7-20-17. 
Vandike et al. discloses “…11. A system for determining residue coverage within a field, the system comprising: (see FIG. 2 where in block 104 an image of the crop residue is generated and then a value for a crop residue parameter is made and generated by optical analysis in block 108 and then a field operation is based on the value of the crop residue in block 112 and a map is generated at paragraph 13-16)
Vandike is silent but Dima teaches “…a yield sensor that generates yield data indicative of an estimated crop yield for a field;… receive the yield data from the vield sensor;” (see claim 2 where the downed crop is determined and a magnitude of the downed crop is determined; see paragraph 15, 59 and 9-16);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Vandike with the teachings of DIMA since DIMA teaches that a sensor in paragraph 15-19 can determine 1. A downed crop and 2. The orientation of the downed crop and 3. The magnitude of the downed crop. Then based on the information of 1-3, the reel and cutter bar of the harvester’s platform can be changed. This can provide 1. Vertical or horizonal changed reel position and a 2. Reel speed plane or a 3. Height of the cutter or 4. A for aft change and propelling speed.  This can provide a complete automation of the harvester and the harvester can adjust itself to maintain operation of the device for harvesting for an amount of time without a human supervising the device for increased productivity.  See paragraph 9-15 and 1-4 and claims 1-4 of Dima. 


    PNG
    media_image7.png
    668
    948
    media_image7.png
    Greyscale

Vandike discloses “…a residue sensor that generates residue data indicative of residue coverage across a surface of the field following a performance of a harvesting operation within the field: and” (see paragraph 37 and claims 1-2 and 3-10 abstract) 
    PNG
    media_image3.png
    902
    711
    media_image3.png
    Greyscale

Vandike discloses “…one or more computing devices configured to:
generate an estimated residue coverage map for the field based at least in part on the yield data; (see FIG. 2 where in block 104 an image of the crop residue is generated and then a value for a crop residue parameters is made and generated by optical analysis in block 108 and then a field operation is based on the value of the crop residue in block 112)
receive the residue data from the residue sensor; and(see paragraph 37 and claims 1-2 and 3-10 abstract)
generate an updated residue coverage map for the field surface based at least in part on the estimated residue coverage map and the residue data. ”. (see map 490 and paragraph 67-69)
Vandike discloses “…12. The system of claim 11, wherein the one or more computing devices are further configured to control an operation of an agricultural implement based at least in part on the updated residue coverage map during the performance of a second agricultural operation subsequent to the harvesting operation….”.  (see paragraph 25-26 where the processing unit can adjust the agricultural harvester or tillage settings based on the crop residue parameter)
Vandike discloses “…13. The system of claim 12, wherein the one or more computing devices are further configured to generate a prescription map for the field based at least in part
  on the updated residue coverage map, wherein the one or more computing devices are configured to cortrol the operation of the agricultural implement based at least in part on the prescription map”. (see paragraph 25-26 where the processing unit can adjust the agricultural harvester or tillage settings based on the crop residue parameter; . For example, operational settings of the harvester 22 itself minutes or hours after the value for the crop residue parameter value has been derived, while harvester is traversing the same field, may be adjusted based upon the derived crop residue parameter value. Examples of such operations settings include, but are not limited to, chopper speed, chopper power, harvester speed, harvester feed rate, chopper counter knife position, header height, spreader speeds, spreader vane positions, threshing speed, cleaning speed, threshing clearance, and sieve louver positions. In some implementations, the different derived crop residue parameter values may be displayed for an operator, wherein the operator may make additional or alternative manual adjustments to the harvester itself during harvesting.)
Vandike discloses “…14, The system of claim 13, wherein the prescription map specifies at least one of a tool depth, tool angle, or speed of the agricultural implement for a plurality of different locations within the field. (see paragraph 25-26 where the processing unit can adjust the agricultural harvester or tillage settings based on the crop residue parameter; . For example, operational settings of the harvester 22 itself minutes or hours after the value for the crop residue parameter value has been derived, while harvester is traversing the same field, may be adjusted based upon the derived crop residue parameter value. Examples of such operations settings include, but are not limited to, chopper speed, chopper power, harvester speed, harvester feed rate, chopper counter knife position, header height, spreader speeds, spreader vane positions, threshing speed, cleaning speed, threshing clearance, and sieve louver positions. In some implementations, the different derived crop residue parameter values may be displayed for an operator, wherein the operator may make additional or alternative manual adjustments to the harvester itself during harvesting.)
Dima teaches “…15, The system of claim 11, wherein the yield sensor is part of a yield monitoring system positioned on a harvester performing the harvesting operation or on an unmanned aerial vehicle (UAV) such that the yield data corresponds to an estimated crop yield of the harvesting operation” (see paragraph 9-16).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Vandike with the teachings of DIMA since DIMA teaches that a sensor in paragraph 15-19 can determine 1. A downed crop and 2. The orientation of the downed crop and 3. The magnitude of the downed crop. Then based on the information of 1-3, the reel and cutter bar of the harvester’s platform can be changed. This can provide 1. Vertical or horizonal changed reel position and a 2. Reel speed plane or a 3. Height of the cutter or 4. A for aft change and propelling speed.  This can provide a complete automation of the harvester and the harvester can adjust itself to maintain operation of the device for harvesting for an amount of time without a human supervising the device for increased productivity.  See paragraph 9-15 and 1-4 and claims 1-4 of Dima. 

Vandike discloses “…16. The system of claim £1, wherein the residue sensor is positioned on a harvester performing the harvesting operation, on an unrnanned aerial vehicle (UAV). or on an agricultural implement configured to perform a second agricultural operation subsequent to the harvesting operation”. ”.  (See paragraph 59, 26-30 and claim 1-7). 

Vandike discloses “…17, The system of claim 11, wherein the residue data is associated with at least one of a thickness or a distribution of the residue coverage of the field surface. (see paragraph 18-20)”.
Vandike discloses “…18. The system of claim 11, wherein the residue data comprises at least one of high reflectance data, heat data, or image data”. (see FIG. 2, block 108)
VanDike discloses “…19. The system of claim 11, wherein the residue sensor comprises an infrared sensor, a radar sensor, a LIDAR device, or a camera. (see FIG. 2, and paragraph 12, and 20)
Vandike discloses “…20. The system of claim 12, wherein the agricultural implement is a tillage implement. (see paragraph 22)”. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668